IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10866
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RANDY LEE WILLIAMSON, doing business as
1st Class Computers, doing business as
Online Connection Services,

                                          Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:00-CR-127-1-C
                      --------------------
                         March 20, 2002

Before DAVIS, BENAVIDES AND CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles Baruch, appointed counsel for Randy Williamson, has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Our independent

review of the brief, the record, and Williamson's response

discloses no nonfrivolous issue.   Accordingly, counsel's motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 01-10866
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.